              Case 3:19-mj-00065-WIG Document 1 Filed 01/10/19 Page 1 of 4



                            IN THE LINITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF CONNECTICUT
                                                                                  ISts   J/4N
                                                                                                t   0
                                                                                                   rs
IN RE: SUBPOENA TO                                      Misc. No          vr tt'.('ti u i4fr l&ta'
SONY COMPUTER ENTERTAINMENT
                                                        Filed Under Seal


               APPLICATION FOR ORDER COMMANDING SONY COMPUTER
               ENTERTAINMENT NOT TO NOTIFY ANYONE OF A SUBPOENA

         The United States requests that the Court order Sony Computer Entertainment ("Sony")

not to notifu any person (including the subscribers and customers of the account(s) sought in the

attached subpoena) of the existence of the attached subpoena         until further order of the Court.

         Sony is a provider of an electronic communication service, as defined             in       18 U.S.C.   $


2510(   l5), and/or a remote computer service,    as defined   in   18 U.S.C . S 2711(2). Pursuant        to   I8

U.S.C. S 2703, the United States obtained the attached subpoena, which requires Sony to

disclose certain records and information to the United States. This Court has authority under l8

U.S.C.    $   2705(b)   to issue ooan order   commanding a provider       of electronic communications
service or remote computing service to whom awarranto subpoena, or court order is directed, for

suchperiod as the court deems appropriate, notto notify any otherperson of the existence of the

warrant, subpoena, or court otdet." Id.

         In this case, such an order would be appropriate because the attached subpoena relates to

an ongoing criminal investigation that is neither public nor known to all of the targets of the

investigation, and its disclosure may alert the targets to the ongoing investigation. Accordingly,

there is reason to believe that notification of the existence of the attached subpoena          will seriously
jeopardize the investigation, including by: giving targets an opportunity to flee, destroy or

tamper with evidence, change patterns of behavior, intimidate potential witnesses, or endanger
          Case 3:19-mj-00065-WIG Document 1 Filed 01/10/19 Page 2 of 4



the life or physical safety of an individual. See 18 U.S.C. $ 2705(b). Some of the evidence in

this investigation is stored electronically. If alerted to the existence of the subpoena, the subjects

under investigation could destroy that evidence, including information saved to their personal

computers.

        WHEREFORE, the United States respectfully requests that the Court grant the attached

Order directing Sony not to disclose the existence or content of the attached subpoena, except

that Sony may disclose the attached subpoena to an attorney for Sony for the purpose of

receiving legal advice.

        The United States further requests that the Court order that this application and any

resulting order be sealed until further order of the Court. As explained above, these documents

discuss an ongoing criminal investigation that is neither public nor known to all of the targets of

the investigation. Accordingly, there is good cause to seal these documents because their

premature di sclo sure may seriously j eopard ize that investi gation.

        Executed on December 1,2014




                                                STEPHEN B            OLDS
                                                ASSISTANT LINITED STATES ATTORNEY
                                                Federal Bar No. ct19105
                                                United States Attorney's Office
                                                1000 Lafayette Boulevard, lOth Floor
                                                Bridgeport, Connecticut 06604
                                                (203) 6e6 3000 / (203) s7e 5575 (fax)
                                                Stephen.Reynolds@usdoj    .   gov




                                                  -2-
                Case 3:19-mj-00065-WIG Document 1 Filed 01/10/19 Page 3 of 4



AO I I 0 (Rcv, 06/09)   Subooena [o   Testifi Before   a   Orand Juw



                                            UNtrBp Srerns Drsrrucr CoURT
                                                                                 for the   .



                                                                       Distriot of Connecticut

                                            SUBPOENA TO TESTIFY BEFORE A GRAND JURY


To:      Sony Computer Entertalnment, Attn: Joanno Chatley, Litlgatlon Paralogal Manager                                  N-13-2-13 (253)
         2207 Bridgepolnt Parkway, San Mateo, California 94404



           YOU ARE COMMANDED to appear in this United                                States district court at the time, date, and place shown
below to testiff before the court's grand                     jury.    When you arrive, you must remain at the courl until the judge or a court
officer allows you to leave.



Place:          United States Disklct Court                                                      Dats and Time:
                141 Church Streot, Room 143
                New Haven, GT                                                                       1210512014 9:30 am




           You must also bring with you the following documents, electronically stored information, or objects                       (blank if nor
applicable)i


 Please see attached

 Personal appearance ls not required lf the requested materials are produced
 Agent Mlke Syrax, Federal Bureau of lnvestigation, 600 State Street, New
 any questions about thls subpoena, please contact Special Agent Syrax at




Date:            1210112014                                                          CLERK OF




The name, adclress, e-mail, and telephone number of the United States attorney, or assistant United States attomey, who
requests this subpoena, are:
                           {    \
  Stephen B,      Reynolds t Ml
 Asslstant Unlted States AttornBy.**-
  1000 Lafayette Boulevard, 1Oth Floor
  Bridgeport, Connecticut 06604
  (203) 6e6-3000
       Case 3:19-mj-00065-WIG Document 1 Filed 01/10/19 Page 4 of 4




                       ATTACHMENT TO ST]BPOENA ISSUED TOi

Sony Cornputer Entertainment
Attn: Joanne Chatley, Litigation Paralegal Manager
2207 Bridgepoint Parkway
San Mateo, California 94404

This subpoena seeks information from, e.g,, Sony's gaming seryers, relating to specific IP address
hits between September 1,2014 and the present. Specifically, please provide, for the time poriod
of September 1,2014 to the present, any and all subscriber, registration and account information
relating to the following IP addresses:

       24.45,94.t43
       t07 .16t.181 .27
       86,152.rs2.230
       50.155.7.19
       99.35.192.240
       t66,t37.t47.t96

Responsive information should include, but not be limited to the following records and
information: (l) any and all names associated with the accounts; (2) any and all account, login and
screen names, (3) a"y and all addresses; (4) any and all telephone numbers and email addresses
associated with the account; (5) length of service (including start date) and type of servioes
utilized; (6) any and all telephone or instrument numbers or other subscriber numbers or identities,
including any temporarily assigned network addresses, IP history or any assigned IP addresses;
and (7) the means and source of payment for any seryices (including any credit card or bank
account numbers).

A non-disslosure order is enclosed along with this request,

Personal appearance is not required if the requested materials are produced on or before the return
date to Special Agent Mike Syrax, Federal Bureau of Investigation, 600 State Street, New Haven,
Connecticut 0651 1-6505. Ifyou have any questions about this subpoena, please contact Special
Agent Syrax at QA3) 777-631I or Michael.Syrax@ic,fbi.gov.
